 1   JOSEPH H. HUNT

 2
     Assistant Attorney General                                      ''ll.ED
     DAVID L. ANDERSON(CABN 149604)
                                                                      ______
                                                                        07
 3
     United States Attorney
 4   SARA WINSLOW(DCBN 457643)
     Chief, Civil Division
 5
     KIMBERLY FRIDAY(MABN 660544)
 6   Assistant United States Attorney
            450 Golden Gate Avenue, Box 36055
 7
            San Francisco, California 94102
            Telephone:(415)436-7102
 8
            Fax:(415)436-6748
 9          e-mail: kimberly.friday@usdoj.gov
10   MICHAEL D. GRANSTON
     TRACY L. HILMER
11   AMYD.KOSSAK
     Attorneys, Civil Division
12   United States Department of Justice
            Ben Franklin Station, Box 261
13          Washington, D.C. 20044
            Telephone:(202)616-2856
14          Fax:(202)305-7797
            e-mail: Amy.D.Kossak@usdoj.gov
15

     Attorneys for the United States of America
16

                                  UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
18

     UNITED STATES OF AMERICA and the                 CASE NO. C 14-1511 EDL
19   STATE OF CALIFORNIA ex rel.
     ERIN HAYES and RICHARD PONDER,                   NOTICE OF INTERVENTION FOR
20
                                                      PURPOSES OF SETTLEMENT;
                             Plaintiffs,              ___________
21                                                    [PROPOSED ORDER]TO UNSEAL
                     V.
22                                                    FILED UNDER SEAL
     COVIDIEN,INC., a corporation.
23
                             Defendant.
24


25


26


27


28


     NOTICE OF INTERVENTION;PROPOSED ORDER TO UNSEAL
     C 14-1511 EDL
                                                  1
 1           The United States, the State of California, Relators, and Defendant have entered into an

 2   agreement to resolve certain clairiis in this action ("Agreement"). In light ofthis Agreement, and
 3   for the purpose of effectuating and formalizing that resolution, pursuant to the False Claims Act,
 4   31 U.S.C. §§ 3730(b)(2) and (4),the United States respectfully advises the Court of its decision
5    to intervene for the purposes of settlement. The State of California also intervenes in this action
 6   for the purposes of settlement, pursuant to the California False Claims Act, Cal. Gov't Code
 7   § 12650 etseq.

8            1.      Specifically, the United States and the State of California intervene in this action

 9   with respect to civil claims predicated upon the following factual allegations(the "Covered

10   Conduct"):

11
            The United States and the States contend that they have certain civil claims against
12
            Covidien arising from Covidien's provision ofpractice development support and/or
            market development support to health care providers located in California and
13          Florida during the period January 1, 2011, through September 30, 2014,to induce
            those health care providers' purchase of ClosureFASTTM radioffequency ablation
14
            catheters, in violation ofthe Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, thereby
15          causing the submission offalse claims to Medicare and to the California and Florida
            Medicaid programs.
16
            2.       Under the terms ofthe Agreement,the United States, the State of California, and
17
     Relators are obligated to promptly sign and file a Stipulation of Dismissal ofthis action
18
     following the receipt ofthe Settlement Amount, which must be received no later than 10 days
19
     after the Effective Date ofthe Agreement.
20
            3.       It is the United States' position that applications filed by the United States for
21
     extensions ofthe investigative period, any applications for partial lifting ofthe seal, and any
22
     orders previously entered in this matter should properly remain under seal, because such papers
23
     discuss the content and extent ofthe United States' investigation and are provided by law to the
24
     Court alone for the sole purpose of evaluating whether the seal and time for making an election
25
     to intervene should be extended and/or partially lifted. However,the United States recognizes
26
     that the Court disagrees with this position, as set forth in United States v. Broker Solutions, Inc.,
27
     Civ. No. 17-04384-EDL, ECF No. 17(Aug. 6, 2018). Accordingly, the United States and the
28
     State of California request that the Court unseal this action. Relators consent to this request.
     NOTICE OF INTERVENTION;PROPOSED ORDER TO UNSEAL
     C 14-1511 EDL
                                                       2
 1          A proposed order accompanies this Notice.
 2
     DATED: robniory / ,2019                   JOSEPH H. HUNT
                                               Assistant Attorney General
 3
              liAf2>h
 4                                             DAVID L. ANDERSON
                                               United States Attorney
 5


 6
                                               KIMBERLVraDAYi
 7                                             Assistant United States Attorney
 8
                                               MICHAEL D. CRANSTON
 9                                            TRACY L. HILMER
                                               AMY D. KOSSAK
10                                             Attorneys, Civil Division
                                               United States Department ofJustice
11                                             Ben Franklin Station, Box 261
                                                      Washington, D.C. 20044
12                                                    Telephone:(202)616-2856
                                                      Fax:(202) 305-7797
13                                                    e-mail: Amy.D.Kossak@usdoj.gov
14                                             Attorneys for the United States of America
15
     DATED:FebruaryZ^019                      XAVIE      SECERRA
16                                            Attorn"^     leral for the State of California

17


18
                                              sioitiANFRA
                                              Deputy Attorney General
19
                                              California Attorney General's Office
                                              Bureau of Medi-Cal Fraud and Elder Abuse
20                                            1455 Frazee Road, Suite 315
                                              San Diego, CA 92108
21
                                              Telephone: 619-688-6071
                                              Siobhan.Franklin@doi.ca.gQv
22

                                              Attorneys for the State of California
23


24


25


26


27


28


     NOTICE OF INTERVENTION;PROPOSED ORDER TO UNSEAL
     C 14-1511 EDL
                                                 3
                                            ___________
 1                                          [PROPOSED]ORDER

 2            The United States and the State of California having intervened in this action for
 3   purposes of settlement pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), and the
 4   California False Claims Act, Cal. Gov't Code § 12650 et seq., IT IS HEREBY ORDERED

 5   THAT:

 6            1.       This case shall be unsealed.

 7            2,       All other matters occurring in this action after the date ofthis Order shall be
 8   publicly filed.

 9            IT IS SO ORDERED.

10

     Dated:        March 7, 2019
11
                                                      HON.ELIZABETH D. LAPORTE
12
                                                      United States Magistrate Judge

13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28


     NOTICE OF INTERVENTION;PROPOSED ORDER TO UNSEAL
     C 14-1511 EDL
                                                         4
